       Case 3:19-cv-17807-BRM-LHG Document 28 Filed 03/06/20 Page 1 of 3 PageID: 161




                                             State of New Jersey
PHILIP D. MURPHY                           OFFICE OF THE ATTORNEY GENERAL           GURBIR S. GREWAL
    Governor                             DEPARTMENT OF LAW AND PUBLIC SAFETY         Attorney General
                                                   DIVISION OF LAW
SHEILA Y. OLIVER                                   25 MARKET STREET                 MICHELLE MILLER
   Lt. Governor                                       PO Box 112                         Director
                                                TRENTON, NJ 08625-112

                                                March 6, 2020

        Via ECF
        Hon. Lois H. Goodman, U.S.M.J.
        Clarkson S. Fisher Building & U.S. Courthouse
        402 East State Street
        Trenton, New Jersey 08608

                   Re:   Americans For Prosperity v. Grewal, et al.
                         Case No. 3:19-cv-14228-BRM-LHG

                         American Civil Liberties Union, et al. v. Grewal, et al.
                         Case No. 3:19-cv-17807-BRM-LHG

                         Illinois Opportunity Project v. Holden, et al.
                         Case No. 3:19-cv-17912-BRM-LHG

        Dear Judge Goodman:

                   This office represents the Defendants in the above-captioned cases, which

        have been designated as related. Please accept this status report as directed by the

        Court’s text orders issued on February 25, 2020. The parties have resolved the

        American Civil Liberties Union (ACLU) and Illinois Opportunity Project (IOP)

        cases in their entirety. The parties have agreed in those two cases to enter into
Case 3:19-cv-17807-BRM-LHG Document 28 Filed 03/06/20 Page 2 of 3 PageID: 162



consent orders that convert the pending preliminary injunctions into permanent

injunctions against enforcement of the challenged statute (S150) against any

“independent expenditure committee,” as that term is used in the statute, or its

employees or agents. The parties agree to bear their own legal fees and costs.

Proposed consent orders memorializing these terms in the ACLU and IOP cases

were submitted to the Honorable Brian R. Martinotti on February 26, 2020. We are

awaiting execution of the orders.

      The parties in the Americans for Prosperity (AFP) case are working on the

terms of a permanent injunction order that will mirror the ACLU and IOP Consent

Orders. The parties also have been in active discussions to resolve AFP’s claim for

legal fees and costs. We now have determined that those discussions are at an

impasse. Given the focus on those negotiations, the parties have not had the

opportunity to develop a proposed schedule for future proceedings. Accordingly,

we respectfully request that the parties in AFP be given a few extra days, through

and including March 11, 2020, to submit a proposed schedule for further

proceedings.
Case 3:19-cv-17807-BRM-LHG Document 28 Filed 03/06/20 Page 3 of 3 PageID: 163



      Thank you for your consideration of this request.

                               Respectfully submitted,

                               GURBIR S. GREWAL
                               ATTORNEY GENERAL OF NEW JERSEY

                         By: /s/ Stuart M. Feinblatt
                             Stuart M. Feinblatt
                             Assistant Attorney General

C: All counsel of record (via ECF)
